

115 HR 3614 IH: Guaranteed COLA Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3614IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Poliquin introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Ways and Means, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Administrator of General Services to establish a program to sell Federal buildings
			 that are not utilized to provide revenue for increases in Social Security
			 benefits and military retirement pay, and for other purposes.
	
 1.Short titleThis Act may be cited as the Guaranteed COLA Act. 2.Certain building sales (a)Establishment of programThe Administrator of General Services shall establish a program under which the Administrator shall sell all Federal buildings that are not utilized by the Federal Government.
			(b)Identification of buildings
 (1)Initial identificationNot later than 1 year after the date of enactment of this Act, the Administrator shall make an initial identification of all buildings owned and not utilized by the Federal Government.
 (2)Regular identificationAfter the date on which the Administrator makes the initial identification under paragraph (1), the Administrator shall identify on a continuing basis any building owned and not utilized by the Federal Government that was not included in such initial identification.
 (c)Sale requiredNot later than 5 years after a building is identified under subsection (b), the Administrator, notwithstanding any other provision of law and to the extent practicable, shall complete a sale of—
 (1)such building; and (2)the land relevant to such building.
 (d)LimitationThe Administrator shall not sell a building identified under subsection (b) if the building, or the land relevant to such building, has been set aside for preservation or historic purposes.
 (e)Revenues from saleNotwithstanding any other provision of law, the revenue from a sale under subsection (c), after payment of any costs related to the sale, shall be made available only for the following:
 (1)To increase benefits under title II of the Social Security Act, effective with the month of December 2017, by applying section 215(i) of such Act as if the applicable increase percentage with respect to the base quarter in 2017 (as determined under such section without regard to this paragraph) is increased by an additional 1.5 percentage points.
 (2)Effective December 1, 2017, to make the cost-of-living adjustment to the retired pay of members and former members of the Armed Forces pursuant to section 1401a of title 10, United States Code, as if the applicable percentage of the increase calculated under subsection (b)(2) of such section (without regard to this paragraph) is increased by an additional 1.5 percentage points.
				